ON REHEARING.
DUNN, J.
— Appellant .urges that the trial court should have permitted him, on the hearing of the motion for a new trial, to call the jurors for examination as to what took place in the jury-room during the deliberations of the jury.
The verdict of guilty was returned against appellant November 22, 1919, and judgment was pronounced November 29, 1919. Notice of intention to move for new trial, setting forth the grounds, was served and filed October 11, 1920, and the motion was heard about June 10, 1921. It will thus be seen that about a year and a half elapsed between the verdict and the hearing of the motion for a new trial. What we said in the original opinion on this point is applicable to the case now, if the question whether the court erred in refusing to call the jurors for examination is before ns. The respondent insists that this matter is not before us for the reason that at the time of hearing the motion for a new trial the court, on motion of respondent, made an order striking from the motion for a new trial and from the affidavit of C. H. Edwards all those portions referring to misconduct of the jury, and that no appeal was taken from said order.
An examination of the record shows the position of respondent to be well taken and that the question of misconduct of the jury is not before us. (C. S., sec. 9068, subd. 3.)
We adhere to the views expressed in the original opinion. The judgment of the trial court is affirmed.
Budge, J., concurs.